                         Case 1:19-cr-00651-LTS Document 612 Filed 04/21/21 Page 1 of 5
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                       Southern District of                         New York
                                                      )
              UNITED STATES OF AMERICA                )                             JUDGMENT IN A CRIMINAL CASE
                         v.                           )
                                                      )
                                                      )                             Case Number:           01:19crim651-28 (LTS)
                 GABRIEL ORZANICA                     )                             USM Number:            87796-054
                                                      )
                                                      )                             Kristen M. Santillo, Esq.
                                                      )                             Defendant’s Attorney
THE DEFENDANT:
X pleaded guilty to count(s)        Two (2).
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended             Count
18 USC 1349                       Conspiracy to commit wire and bank fraud.                                  9/2019              Two (2)




       The defendant is sentenced as provided in pages 2 through                5          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
X Count(s)      and any underlying indictment(s)        G is      X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         April 14, 2021
                                                                         Date of Imposition of Judgment



                                                                         /s/ Laura Taylor Swain
                                                                         Signature of Judge



                                                                         Laura Taylor Swain, Chief U.S.D.J.
                                                                         Name and Title of Judge


                                                                         April 19, 2021
                                                                         Date
                          Case 1:19-cr-00651-LTS Document 612 Filed 04/21/21 Page 2 of 5
AO 245B (Rev. 02/18) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                   Judgment — Page      2       of     5
 DEFENDANT:                    GABRIEL ORZANICA
 CASE NUMBER:                  01:19crim651-28 (LTS)

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
                                                      26 months as to Count Two (2).
                                                  No term of supervised release to follow.


      X The court makes the following recommendations to the Bureau of Prisons:
           that the defendant be credited with pre-extradition time in Romanian custody from November 20, 2019 to February 12, 2020, against
           this sentence.
           The Court also recommends to the BOP that the defendant be provided prompt and appropriate medical attention for hearing loss,
           testicular, headache, and infection conditions detailed in paragraphs 88 and 89 of the presentence report, and language-accessible
           mental health services under appropriately confidential conditions.


      G The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
           G at                                  G a.m.      G p.m.          on                                             .

           G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           G before 2 p.m. on                                            .

           G as notified by the United States Marshal.
           G as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                         By
                                                                                              DEPUTY UNITED STATES MARSHAL
                          Case 1:19-cr-00651-LTS Document 612 Filed 04/21/21 Page 3 of 5
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                        Sheet 5 — Criminal Monetary Penalties
                                                                                                             Judgment — Page     3      of       5
 DEFENDANT:                         GABRIEL ORZANICA
 CASE NUMBER:                       01:19crim651-28 (LTS)
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                     JVTA Assessment*                      Fine                    Restitution
 TOTALS             $ 100.00                     $                                     $                         $ 359,043.02


 G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 X The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                 Total Loss**                                Restitution Ordered                 Priority or Percentage

 Clerk of Court for the
 United States District Court
 Southern District of New
 York for disbursement to:

 As provided in the Order                                                                             $359,043.02
 of Restitution.




 TOTALS                               $                                            $                   359,043.02


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 X     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       X the interest requirement is waived for the            G fine           X restitution.
       G the interest requirement for the            G fine       G    restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                          Case 1:19-cr-00651-LTS Document 612 Filed 04/21/21 Page 4 of 5
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                        Sheet 6 — Schedule of Payments

                                                                                                                Judgment — Page       4     of           5
 DEFENDANT:                  GABRIEL ORZANICA
 CASE NUMBER:                01:19crim651-28 (LTS)

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X Lump sum payment of $             100.00                due immediately, balance due

            X      in accordance with     G C,       G D,        G E, or         X F below; or
 B     G Payment to begin immediately (may be combined with                   G C,         G D, or      G F below); or
 C     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                            (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                            (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F     X Special instructions regarding the payment of criminal monetary penalties:
            While serving the term of imprisonment, the defendant must make installment payments toward his restitution obligation, and may
            do so through the Bureau of Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP may
            establish a payment plan by evaluating the defendant’s six-month deposit history and subtracting an amount determined by the BOP
            to be used to maintain contact with family and friends. The remaining balance may be used to determine a repayment schedule. BOP
            staff shall help the defendant develop a financial plan and shall monitor the defendant’s progress in meeting his restitution obligation.
            Any unpaid amount remaining upon release from prison must be paid in installments of 10% of the defendant’s gross income on the
            first of each month. If the defendant defaults on the payment schedule described, the Government may pursue other remedies to
            enforce the judgment.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
 X Joint and Several
       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.

       ** SEE NEXT PAGE.**


 G The defendant shall pay the cost of prosecution.
 G The defendant shall pay the following court cost(s):
 X     The defendant shall forfeit the defendant’s interest in the following property to the United States:

       Defendant is to forfeit to the United States $71,808.60 as specified in the Consent Order of Forfeiture, which represents the proceeds of
       the defendant’s criminal activity.
 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
                        Case 1:19-cr-00651-LTS Document 612 Filed 04/21/21 Page 5 of 5
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                        Sheet 6A — Schedule of Payments
                                                                                              Judgment—Page   5   of          5
DEFENDANT:                   GABRIEL ORZANICA
CASE NUMBER:                 01:19crim651-28 (LTS)

       ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
Case Number
Defendant and Co-Defendant Names                                          Joint and Several            Corresponding Payee,
(including defendant number)                             Total Amount          Amount                     if appropriate
1:19crim651-Mircea Contantinescu (1)                      TBA                 TBA                              TBA
1:19crim651-Nikolaos Limberatos (2)                       TBA                 TBA                              TBA
1:19crim651-Cristian Costea (3)                           TBA                 TBA                              TBA
1:19crim651-Alin Hanes Calugaru (4)                       TBA                 TBA                              TBA
1:19crim651-Ionela Contantinescu (5)                      TBA                 TBA                              TBA
1:19crim651-Theofrastos Lymberatos (6)                    TBA                 TBA                              TBA
1:19crim651-Andrew Elipoulos (7)                          TBA                 TBA                              TBA
1:19crim651-Valentin Petrescu (8)                         TBA                 TBA                              TBA
1:19crim651-Peter Samolis (9)                             TBA                 TBA                              TBA
1:19crim651-Dragos Diaconu (12)                            $553,424.00        $553,424.00                      TBA
1:19crim651-Madlin Alexandru Anca (13)                     $553,424.00        $553,424.00                      TBA
1:19crim651-Cristian Ulmanu (14)                          TBA                 TBA                              TBA
1:19crim651-Iuliana Muhailescu (15)                       TBA                 TBA                              TBA
1:19crim651-Florian Claudiu Martin (16)                   TBA                 TBA                              TBA
1:19crim651-Alex Donati (17)                              TBA                 TBA                              TBA
1:19crim651-Raul Ionut Vidrasan (18)                      TBA                 TBA                              TBA
1:19crim651-Nicolae Daniel Pepy (19)                      TBA                 TBA                              TBA
1:19crim651-Alexandru Radulescu (20)                      TBA                 TBA                              TBA
1:19crim651-Alexandru Iordache (21)                       TBA                 TBA                              TBA
1:19crim651-Robert Duczon (22)                            TBA                 TBA                              TBA
1:19crim651-Dan Mirica (23)                               TBA                 TBA                              TBA
1:19crim651-Claudiu Costinel Mihai (24)                    $861,900.81        $861,900.81                      TBA
1:19crim651-David Georgescu (25)                          TBA                 TBA                              TBA
1:19crim651-Andrei Razvan Rusu (26)                       TBA                 TBA                              TBA
1:19crim651-Claudiu Vaduva (27)                            $973,962.00        $973,962.00                      TBA
1:19crim651-Gabriel Orzanica (28)                          $359,043.02        $359,043.02                      TBA
